Citation Nr: 1115472	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO.  10-29 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to an initial compensable rating for acne vulgaris.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel








INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1969 to June 1973.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in April 2009 of a Department of Veterans Affairs (VA) Regional Office (RO).

In October 2010, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C. 


REMAND

In October 2010 at his hearing the Veteran identified additional VA records pertinent to his claim, which need to be requested under the duty to assist. 

Accordingly, the case is REMANDED for the following action:

1.  Request records since 2006, including any dermatology consultations, from the Sheridan VAMC.

2.  Ask the Veteran either to submit or to authorize VA to obtain on his behalf any private medical records since 2006 for treatment of acne. 





3.  Afford the Veteran a VA examination to determine the current level of impairment due to service-connected acne vulgaris. 

The VA examiner is asked to describe:

a).  Whether acne affects more than 40 percent of face and neck; or,

b).  Whether the Veteran has two or three characteristics of disfigurement of the head, face, or neck, namely: 

A scar 5 or more inches (13 or more cm.) in length;

A scar at least one-quarter inch (0.6 cm.) wide a the widest;

The surface contour of scar is elevated or depressed on palpation; 

The scar is adherent to underlying tissue; 

The skin is hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); 

The skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); 

The underlying soft tissue is missing in an area exceeding six square inches (39 sq. cm.); 

The skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

Color photographs of the Veteran's head, neck, and back must be taken and included in the claims file.

The Veteran's file must be made available to the examiner for review. 

4.  After the above development is completed, adjudicate the claim.  If the benefit remains denied, furnish the Veteran a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


